

Exhibit 10.8
 
Tyme Technologies, Inc.
2015 Equity Incentive Plan
 
ARTICLE 1.  GENERAL PURPOSE OF PLAN; DEFINITIONS.
 
1.1.
Purpose.  The purposes of this 2015 Equity Incentive Plan are (a) to enable the
Company, and the Company’s subsidiaries and affiliates, to attract and retain
highly qualified personnel who will contribute to the success of the Company,
including the Company’s subsidiaries and certain affiliates, and (b) to provide
incentives to participants in this 2015 Equity Incentive Plan that are linked
directly to increases in shareholder value which will therefore inure to the
benefit of all shareholders of the Company.

 
1.2.
Definitions.  For purposes of this Plan, except as otherwise defined in this
Plan, capitalized terms shall have the meanings assigned to them in this Section
1.2.

 
“Administrator” means the Board or, if and to the extent the Board elects to
delegate the administration of the Plan or does not administer the Plan, the
Committee.
 
“Affiliate” means any entity or person that directly, or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with, another entity, where “control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to cause the direction of the management and policies of the entity,
whether through the ownership of voting securities, by contract or otherwise.
 
“Associated Award” shall have the meaning assigned to the term in Section 8.2.
 
“Award” means any award granted under the Plan.
 
“Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.
 
“Board” means the Board of Directors of the Company.
 
“Cause” means the commission of any act of a theft, embezzlement or fraud
involving the Company or any Parent, Subsidiary or Affiliate of the Company or
otherwise, or a breach of fiduciary duty to the Company or any Parent,
Subsidiary or Affiliate of the Company.  An Award Agreement or any employment
agreement with an Eligible Recipient may further define the term “Cause” with
respect to any Award granted under the Plan to such Eligible Recipient.
 
“Change of Control” shall have the meaning assigned to such term in Section
15.2.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor thereto.
 
“Committee” means the compensation committee of the Board or other any committee
which the Board may appoint to administer the Plan.  To the extent necessary and
desirable, the Committee shall be composed entirely of individuals who meet the
qualifications referred to in Section 162(m) of the Code, Rule 16b-3 under the
Exchange Act and the applicable rules of any stock exchange, automated quotation
system or other quotation system which the Common Stock is primarily quoted or
listed.  If at any time or to any extent the Board shall not administer the
Plan, then the functions of the Board as specified in the Plan shall be
exercised by the Committee.
 

1

 

 

 
“Common Stock” means the common stock, with a par value $0.0001 per share as of
the date of adoption of the Plan by the Board, of the Company.
 
“Company” means Tyme Technologies, Inc., a Delaware corporation, or any
successor corporation.
 
“Control” shall have the meaning assigned to the term in the definition of
Affiliate in this Section 1.2.
 
“Disability” means the inability of a Participant to perform substantially his
or her duties and responsibilities to the Company or to any Parent, Subsidiary
or Affiliate by reason of a physical or mental disability or infirmity for a
continuous period of six months, as determined by the Administrator.  The date
of such Disability shall be the last day of such six-month period or the date on
which the Participant submits such medical evidence, satisfactory to the
Company, that the Participant has a physical or mental disability or infirmity
that will likely prevent the Participant from performing the Participant’s work
duties for a continuous period of six months or longer, as the case may be.  An
Award Agreement or any employment agreement with an Eligible Recipient may
further define the term “Disability” with respect to any Award granted under the
Plan to such Eligible Recipient.
 
“Eligible Recipient” means an officer, director, employee, consultant or advisor
of the Company or of any Parent, Subsidiary or Affiliate.  For purposes of the
Plan, the term “employee” shall include all those individuals whose service with
or for the Company and/or any Parent, Subsidiary or Affiliate of the Company, is
within the definition of “employee” in the “Rule as to the Use of Form S-8”
contained in the General Instructions for the registration statement on Form S-8
promulgated by the Securities and Exchange Commission.
 
“Employee Director” means any director of the Company who is also an employee of
the Company or of any Parent, Subsidiary or Affiliate.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Exercise Price” means the per share price at which a holder of an Award may
purchase the Shares issuable upon exercise of such Award.
 
“Fair Market Value” as of a particular date shall mean the fair market value of
a share of Common Stock as determined by the Administrator; provided, however,
that Fair Market Value shall mean (i) if the Common Stock is listed or admitted
to trade on a national securities exchange, the closing price of the Common
Stock, as published in The Wall Street Journal, of the principal national
securities exchange on which the Common Stock is so listed or admitted to trade,
on such date, or, if there is no trading of the Common Stock on such date, then
the closing price of the Common Stock as quoted on the next preceding date on
which there was trading in such shares; (ii) if the Common Stock is not listed
or admitted to trade on a national securities exchange but is quoted on the
OTCBB, the last sale price for the Common Stock on such date as reported by the
OTCBB, or, if there is no reported trading of the Common Stock on such date,
then the last sale price for the Common Stock on the next preceding date on
which there was trading in the Common Stock; (iii) if the Common Stock is not
listed or admitted to trade on a national securities exchange and is not quoted
on the OTCBB, the last sale price, or, if a last sale price is not quoted, the
mean between the closing bid and asked prices for the Common Stock on such date,
in either case, as furnished by the OTCBB; (iv) if the Common Stock is not
listed or admitted to trade on a national securities exchange and the last sale
price and closing bid and asked prices are not furnished by the OTCBB, the last
sale price, or, if a last sale price is not quoted, the mean between the closing
bid and asked prices for the Common Stock on such date, in either case, as
furnished by the OTC Markets or similar organization; (v) if the stock is not
listed or admitted to trade on a national securities exchange and if the last
sale price and bid and asked
 

2

 

 

 
asked prices for the Common Stock are not furnished by the OTC Markets or a
similar organization, the value of a share of Common Stock established in good
faith by the Administrator; and (vi) in the case of a Limited Stock Appreciation
Right, the Fair Market Value of a share of Common Stock shall be the “Change in
Control Price” (as defined in the Award Agreement evidencing such Limited Stock
Appreciation Right) of a share of Common Stock as of the date of exercise.
 
“Family Member” means, with respect to any Participant, any of the following:
(a)  such Participant’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law,
including any such person with such relationship to the Participant by adoption;
(b)  any person (other than a tenant or employee) sharing such Participant’s
household;
(c)  a trust in which the persons identified in clauses (a) and (b) above have
more than fifty percent of the beneficial interest;
(d)  a foundation in which the persons identified in clauses (a) and (b) above
or the Participant control the management of assets; or
(e)  any other entity in which the persons identified in clauses (a) and (b)
above or the Participant own more than fifty percent of the voting interest.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Incentive Stock Option” means any Option intended to be designated as an
“incentive stock option” within the meaning of Section 422 of the Code.
 
“Incumbent Board” means (i) all individuals serving on the Board on March 5,
2015, to the extent that they continue to serve as members of the Board, and
(ii) all individuals who become members of the Board after March 5, 2015, if
such individuals’ election or nomination for election as directors was approved
by a vote of at least a majority of the Board prior to such election, to the
extent they continue to serve as members of the Board. Individuals elected to
the Board in connection with the consummation of the Tyme Merger shall be deemed
members of the Incumbent Board.
 
“Limited Stock Appreciation Right” means a Stock Appreciation Right that can be
exercised only in the event of a “Change in Control” (as defined in the Award
Agreement evidencing such Limited Stock Appreciation Right).
 
“Maximum Value” shall have the meaning assigned to the term in Section 8.2.
 
“Non-Employee Director” means a director of the Company who is not an employee
of the Company or of any Parent, Subsidiary or Affiliate.
 
“Non-Qualified Stock Option” means any Option that is not an Incentive Stock
Option, including, but not limited to, any Option that provides (as of the time
such Option is granted) that it will not be treated as an Incentive Stock
Option.
 
“Option” means an option to purchase Shares granted pursuant to Article 5 of the
Plan.
 
“OTCBB” means the OTC Bulletin Board.
 
“OTC Markets” means any trading platform operated by OTC Markets Group Inc.
 
“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company, if each of the corporations in the chain
(other than the Company) owns stock possessing 50% or more of the combined
voting power of all classes of stock in one of the other corporations in the
chain.
 

3

 

 

 
“Participant” means any Eligible Recipient selected by the Administrator,
pursuant to the Administrator’s authority to receive grants of Options, Stock
Appreciation Rights, Limited Stock Appreciation Rights, awards of Restricted
Stock, Performance Shares, other types of awards, or any combination of the
foregoing.
 
“Performance Grant” shall have the meaning assigned to the term in Section 8.1.
 
“Performance Grant Actual Value” shall have the meaning assigned to the term in
Section 8.1.
 
“Performance Grant Award Period” shall have the meaning assigned to the term in
Section 8.3.
 
“Performance Shares” means Shares that are subject to restrictions based upon
the attainment of specified performance objectives granted pursuant to Article
8.
 
“Permitted Transfer” means, as authorized by the Plan and the Administrator,
with respect to an interest in a Non-Qualified Stock Option, any transfer
effected by the Participant during the Participant’s lifetime of an interest in
such Non-Qualified Stock Option but only such transfers which are by gift or
pursuant to domestic relations orders.  A permitted transfer does not include
any transfer for value and neither transfers under a domestic relations order in
settlement of marital property rights or to an entity in which more than 50% of
the voting interests are owned by Family Members or the Participant in exchange
for an interest in that entity are deemed transfers for value.
 
“Plan” means this 2015 Equity Incentive Plan.
 
“Related Employment” means the employment or performance of services by an
individual for an employer that is neither the Company, any Parent, Subsidiary
nor Affiliate, provided that (i) such employment or performance of services is
undertaken by the individual at the request of the Company or any Parent,
Subsidiary or Affiliate, (ii) immediately prior to undertaking such employment
or performance of services, the individual was employed by or performing
services for the Company or any Parent, Subsidiary or Affiliate or was engaged
in Related Employment, and (iii) such employment or performance of services is
in the best interests of the Company and is recognized by the Administrator, as
Related Employment. The death or Disability of an individual during a period of
Related Employment shall be treated, for purposes of this Plan, as if the death
or onset of Disability had occurred while the individual was employed by or
performing services for the Company or a Parent, Subsidiary or Affiliate.
 
“Restricted Stock” means Shares subject to certain restrictions granted pursuant
to Article 7.
 
“Restricted Period” means the period of time Restricted Stock remains subject to
restrictions imposed on the Award of such Restricted Stock.
 
“Rule 16b-3” shall have the meaning assigned to the term in Section 2.1.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Shares” means shares of Common Stock reserved for issuance under or issued
pursuant to the Plan, as adjusted pursuant to Article 4, and any successor
security.
 
“Stock Appreciation Right” means the right pursuant to an Award granted under
Article 6 to receive an amount equal to the excess, if any, of (i) the Fair
Market Value, as of the date such Stock Appreciation Right or portion thereof is
surrendered, of the Shares covered by such right or such portion thereof, over
(ii) the aggregate exercise price of such right or such portion thereof as
established by the Administrator at the time of the grant of such Award (or such
other exercise price thereafter established by the Administrator with the
consent of the Participant granted such Award where required by the Plan).
 

4

 

 

 
“Stock Bonus” means an Award granted pursuant to Article 9.
 
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company, if each of the corporations (other
than the last corporation) in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.
 
“Ten Percent Shareholder” shall have the meaning assigned to the term in Section
5.4.
 
“Termination” or “Terminated” means, for purposes of the Plan with respect to a
Participant, that such Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor, or
advisor to the Company or any Parent, Subsidiary or Affiliate of the Company.  A
Participant will not be deemed to have ceased to provide services in the case of
(i) sick leave, (ii) military leave, or (iii) any other leave of absence
approved by the Administrator, provided, that such leave is for a period of not
more than 90 days, unless reemployment or reinstatement upon the expiration of
such leave is guaranteed by contract or statute.  In the case of any Participant
on an approved leave of absence, the Administrator may make such provisions
respecting suspension of vesting of any Award previously granted to such
Participant while such Participant is on leave from the Company or any Parent,
Subsidiary or Affiliate of the Company as the Administrator may deem
appropriate, except that in no event may an Option be exercised after the
expiration of the term set forth in the Award Agreement with respect to such
Option.  The Administrator will have sole discretion to determine whether a
Participant has ceased to provide services and the applicable Termination Date.
 
“Termination Date” means the effective date of Termination, as determined by the
Administrator.
 
“Tyme Merger” means the merger of Tyme Acquisition Corp., a subsidiary of the
Company, with and into Tyme Inc., a Delaware corporation.
 
ARTICLE 2.  ADMINISTRATION.
 
2.1.
Administration in Accordance with the Code and Exchange Act.  The Plan shall be
administered in accordance with the requirements of Section 162(m) of the Code
(but only to the extent necessary and desirable to maintain qualification of
Awards under the Plan under Section 162(m) of the Code) and, to the extent
applicable, Rule 16b-3 under the Exchange Act (“Rule 16b-3”) or the rules of any
stock exchange or automated quotation system on which the Common Stock is
primarily quoted or listed, by the Board or, at the Board’s sole discretion, by
the Committee, which shall be appointed by the Board, and which shall serve at
the pleasure of the Board.

 
2.2.
Administrator’s Powers.  Subject to the general purposes, terms and conditions
of this Plan, the Administrator will have full power to implement and carry out
this Plan.  The Administrator will have the authority to:

 
(a)           construe and interpret this Plan, any Award Agreement and any
other agreement or document executed pursuant to this Plan;
(b)           prescribe, amend and rescind rules and regulations relating to
this Plan or any Award;
(c)           select persons to receive Awards;
(d)           determine the form and terms of Awards;
(e)           determine the number of Shares or other consideration subject to
Awards;
(f)            determine whether Awards will be granted singly, in combination
with, in tandem with, in replacement of, or as alternatives to, other Awards
under this Plan or any other incentive or compensation plan of the Company or
any Parent, Subsidiary or Affiliate of the Company;
(g)           grant waivers of Plan or Award conditions;
 

5

 

 

 
(h)           determine the vesting, exercisability and payment of Awards;
(i)            correct any defect, supply any omission or reconcile any
inconsistency in the Plan, any Award or any Award Agreement;
(j)            make any adjustments necessary or desirable as a result of the
granting of an Award to an Eligible Participant located outside the United
States;
(k)           determine whether an Award has been earned; and
(l)            make all other determinations necessary or advisable for the
administration of the Plan.
 
2.3.
Administrator’s Discretion Final.  Any determination made by the Administrator
with respect to any Award will be made in the Administrator’s sole discretion at
the time of grant of the Award or, unless in contravention of any express term
of the Plan or Award, at any later time, and such determination will be final
and binding on the Company and on all persons having an interest in any Award
under the Plan.

 
2.4.
Administrator’s Method of Acting; Liability.  The Administrator may act only by
a majority of its members then in office, except that the members thereof may
authorize any one or more of their members or any officer of the Company to
execute and deliver documents or to take any other ministerial action on behalf
of the Committee with respect to Awards made or to be made to Eligible
Participants.  No member of the Administrator and no officer of the Company
shall be liable for anything done or omitted to be done by such member or
officer, by any other member of the Administrator or by any officer of the
Company in connection with the performance of duties under the Plan, except for
such member’s or officer’s own willful misconduct or as expressly provided by
law.

 
ARTICLE 3.  PARTICIPATION.
 
3.1.
Affiliates.  If a Parent, Subsidiary or Affiliate of the Company wishes to
participate in the Plan and its participation shall have been approved by the
Board, the board of directors or other governing body of the Parent, Subsidiary
or Affiliate, as the case may be, shall adopt a resolution in form and substance
satisfactory to the Administrator authorizing participation by the Parent,
Subsidiary or Affiliate in the Plan.  A Parent, Subsidiary or Affiliate
participating in the Plan may cease to be a participating company at any time by
action of the Board or by action of the board of directors or other governing
body of such Parent, Subsidiary or Affiliate, which latter action shall be
effective not earlier than the date of delivery to the Secretary of the Company
of a certified copy of a resolution of the Parent, Subsidiary or Affiliate’s
board of directors or other governing body taking such action.  If the
participation in the Plan of a Parent, Subsidiary or Affiliate shall terminate,
such termination shall not relieve the Parent, Subsidiary or Affiliate of any
obligations theretofore incurred by the Parent, Subsidiary or Affiliate, except
as may be approved by the Administrator.

 
3.2.
Participants.  Incentive Stock Options may only be granted to employees
(including officers and directors who are also employees) of the Company, or any
Parent, Subsidiary or Affiliate of the Company.  All other Awards may be granted
to employees, officers, directors, consultants, independent contractors and
advisors of the Company or any Parent, Subsidiary or Affiliate of the Company;
provided, that such consultants, contractors and advisors render bona fide
services to the Company or such Parent, Subsidiary or Affiliate of the Company
not in connection with the offer and sale of securities in a capital-raising
transaction.  An Eligible Participant may be granted more than one Award under
the Plan.

 
ARTICLE 4.  AWARDS UNDER THE PLAN.
 
4.1.
Types of Awards.  Awards under the Plan may include, but need not be limited to,
one or more of the following types, either alone or in any combination thereof:

 
(a)           Options;
(b)           Stock Appreciation Rights;
 

6

 

 

 
(c)           Restricted Stock;
(d)           Performance Grants;
(e)           Stock Bonuses; and
(f)           any other type of Award deemed by the Committee to be consistent
with the purposes of the Plan (including, but not limited to, Awards of, or
options or similar rights granted with respect to, unbundled stock units or
components thereof, and Awards to be made to participants who are foreign
nationals or are employed or performing services outside the United States).
 
4.2.
Number of Shares Available Under the Plan.  Subject to Section 4.4, the total
number of Shares reserved and available for grant and issuance pursuant to the
Plan will be 10 million.  To the extent that any Award payable in Shares is
forfeited, canceled, returned to the Company for failure to satisfy vesting
requirements or upon the occurrence of other forfeiture events, or otherwise
terminates without payment being made thereunder, the Shares covered by such
Award will no longer be charged against the foregoing 10 million Share maximum
limitation and may again be made subject to Award(s) under the
Plan.  Notwithstanding anything to the contrary contained in the Plan, the
number of Shares that may be subject to Awards granted on or prior to the first
anniversary of the approval of the Plan by the stockholders of the Company shall
not exceed 3,333,333.

 
Shares may consist, in whole or in part, of authorized and unissued shares or
treasury shares.
 
The number of Shares which are transferred to the Company by a Participant to
pay the exercise or purchase price of an Award will be subtracted from the
number of Shares issued with respect to such Award for the purpose of counting
Shares used under the Plan.  Shares withheld to pay withholding taxes in
connection with the exercise or repayment of an Award will be counted as used
under the Plan.  In addition, shares covered by an Award which is settled in
cash will not be counted as used under the Plan.
 
4.3.
Reservation of Shares.  At all times, the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Options granted under the Plan and all other
outstanding but unexercised Awards granted under the Plan.

 
4.4.
Adjustment in Number of Shares Available Under the Plan.  In the event that the
number of outstanding shares of Common Stock is changed by a stock dividend,
recapitalization, stock split, reverse stock split, subdivision, combination,
reclassification or similar change in the capital structure of the Company
without consideration, then (a) the number of Shares reserved for issuance under
the Plan, (b) the number of Shares that may be granted pursuant to the Plan, and
(c) the Exercise Prices of and number of Shares subject to outstanding Options
and other Awards, will be proportionately adjusted, subject to any required
action by the Board or the shareholders of the Company, if any, and compliance
with applicable securities laws; provided, however, that, upon occurrence of
such an event, fractions of a Share will not be issued upon exercise of an Award
but will, upon such exercise, either be replaced by a cash payment equal to the
Fair Market Value of such fraction of a Share on the effective date of such an
event or will be rounded down to the nearest whole Share, as determined by the
Administrator.

 
4.5.          Rights with Respect to Common Shares and Other Securities.
 
(a)           Unless otherwise determined by the Administrator, a Participant to
whom an Award of Restricted Stock has been made (and any person succeeding to
such Participant’s rights with respect to such Award pursuant to the Plan) shall
have, after issuance of a certificate or copy thereof for the number of Shares
so awarded and prior to the expiration of the Restricted Period or the earlier
repurchase of such Shares as provided in the Plan or Award Agreement with
respect to such Award of Restricted Stock, ownership of such Shares, including
the right to vote the same and to receive dividends or other distributions made
or paid with respect to such Shares (provided that such Shares, and any new,
additional or different shares, or other securities or property of the Company,
or other forms of consideration which the Participant may be entitled to receive
with respect to such Shares as a result of a stock split, stock dividend or any
other change in the corporate or capital structure of the Company, shall be
subject to the
 

7

 

 

 
 
restrictions of the Plan as determined by the Administrator), subject, however,
to the options, restrictions and limitations imposed thereon pursuant to the
Plan.  Notwithstanding the foregoing, unless otherwise determined by the
Administrator, a Participant with whom an Award Agreement is made to issue
Shares in the future shall have no rights as a shareholder with respect to
Shares related to such Award Agreement until a stock certificate evidencing such
Shares is issued to such Participant.
(b)           Unless otherwise determined by the Administrator, a Participant to
whom a grant of Stock Options, Stock Appreciation Rights, Performance Grants or
any other Award is made (and any person succeeding to such Participant’s rights
pursuant to the Plan) shall have no rights as a shareholder with respect to any
Shares or as a holder with respect to other securities, if any, issuable
pursuant to any such Award until the date a stock certificate evidencing such
Shares or other instrument of ownership, if any, is issued to such
Participant.  Except as provided in Section 4.4, no adjustment shall be made for
dividends, distributions or other rights (whether ordinary or extraordinary, and
whether in cash, securities, other property or other forms of consideration, or
any combination thereof) for which the record date is prior to the date such
stock certificate or other instrument of ownership, if any, is issued.
 
ARTICLE 5.  STOCK OPTIONS.
 
5.1.
Grant; Determination of Type of Option.  The Administrator may grant one or more
Options to an Eligible Participant and will determine (a) whether each such
Option will be an Incentive Stock Option or a Non-Qualified Stock Option, (b)
the number of Shares subject to each such Option, (c) the Exercise Price of each
such Option, (d) the period during which each such Option may be exercised, and
(e) all other terms and conditions of each such Option, subject to the terms and
conditions of this Article 5.  The Administrator may grant an Option either
alone or in conjunction with Stock Appreciation Rights, Performance Grants or
other Awards, either at the time of grant or by amendment thereafter.

 
5.2.
Form of Option Award Agreement.  Each Option granted under the Plan will be
evidenced by an Award Agreement which will expressly identify the Option as an
Incentive Stock Option or a Non-Qualified Stock Option, and will be in such form
and contain such provisions (which need not be the same for each Participant or
Option) as the Administrator may from time to time approve, and which will
comply with and be subject to the terms and conditions of the Plan.

 
5.3.
Date of Grant.  The date of grant of an Option will be the date on which the
Administrator makes the determination to grant such Option, unless otherwise
specified by the Administrator.

 
5.4.
Exercise Period.  Each Option shall be exercisable within the times or upon the
occurrence of one or more events determined by the Administrator and set forth
in the Award Agreement governing such Option; provided, however, that no Option
will be exercisable after the expiration of ten years from the date the Option
is granted; and provided, further, however, that no Incentive Stock Option
granted to a person who directly or by attribution owns more than 10% of the
total combined voting power of all classes of stock of the Company or of any
Parent, Subsidiary or Affiliate of the Company (each, a “Ten Percent
Shareholder”) will be exercisable after the expiration of five years from the
date such Incentive Stock Option is granted.  The Administrator also may provide
for an Option to become exercisable at one time or from time to time,
periodically or otherwise, in such number of Shares or percentage of Shares as
the Administrator determines.  Unless otherwise determined by the Administrator,
an Option shall be exercisable as follows:

 
(a)              up to 25% of the number of Shares subject to such Option
commencing on the first anniversary of the date of grant of such Option;
(b)            up to an additional 25% of the number of Shares subject to such
Option commencing on the second anniversary of the date of grant of such Option;
(c)            up to an additional 25% of the number of Shares subject to such
Option commencing on the third anniversary of the date of grant of such Option;
and
(d)            up to an additional 25% of the number of Shares subject to such
Option commencing on the fourth anniversary of the date of grant of such Option.
 

8

 

 

 
5.5.
Exercise Price.  The Exercise Price of an Option will be determined by the
Administrator when the Option is granted and may be not less than 100% of the
per share Fair Market Value of the Shares subject to such Option on the date of
grant of such Option; provided, however, the Exercise Price of any Incentive
Stock Option granted to a Ten Percent Shareholder will not be less than 110% of
the per share Fair Market Value of such Shares on the date of such
grant.  Payment for the Shares purchased shall be made in accordance with
Article 10 of the Plan.

 
5.6.
Method of Exercise.  An Option may be exercised only by delivery to the Company
of an irrevocable written exercise notice (a) identifying the Option being
exercised, (b) stating the number of Shares being purchased, (c) providing any
other matters required by the Award Agreement with respect to such Option, and
(d) containing such representations and agreements regarding Participant’s
investment intent and access to information and other matters, if any, as may be
required or desirable by the Company to comply with applicable securities
laws.  Such exercise notice shall be accompanied by payment in full of the
Exercise Price for the number of Shares being purchased in accordance with
Article 10 and the executed Award Agreement with respect to such Option.

 
5.7.
Termination.  Unless otherwise provided in an Award Agreement, exercise of
Options shall be subject to the following:

 
(a)           If the Participant is Terminated for any reason except death or
Disability, then the Participant may exercise each of such Participant’s Options
(i) only to the extent that such Options would have been exercisable on the
Termination Date and (ii) no later than three months after the Termination Date
(or such longer time period not exceeding five years as may be determined by the
Administrator, with any exercise beyond three months after the Termination Date
deemed to be an exercise of an Non-Qualified Stock Option), but in any event, no
later than the original expiration date of such Option;
(b)           If the Participant is Terminated because of Participant’s death or
Disability (or the Participant dies within three months after a Termination
other than for Cause or because of Participant’s Disability), then each of such
Participant’s Options (i) may be exercised only to the extent that such Option
would have been exercisable by Participant on the Termination Date and (ii) must
be exercised by Participant (or Participant’s legal representative or authorized
assignee) no later than twelve months after the Termination Date (or such longer
time period not exceeding five years as may be determined by the Administrator,
with any such exercise beyond (A) three months after the Termination Date when
the Termination is for any reason other than the Participant’s death or
Disability or (B) twelve months after the Termination Date when the Termination
is because of Participant’s death or Disability, deemed to be an exercise of a
Non-Qualified Stock Option), but in any event no later than the original
expiration date of such Option;
(c)           Notwithstanding the provisions in paragraphs 5.7(a) and 5.7(b), if
a Participant is terminated for Cause, neither the Participant, the
Participant’s estate nor such other person who may then hold an Option shall be
entitled to exercise such Option whatsoever, whether or not, after the
Termination Date, the Participant may receive payment from the Company or any
Parent, Subsidiary or Affiliate of the Company for vacation pay, for services
rendered prior to the Termination Date, for services rendered for the day on
which Termination occurs, for salary in lieu of notice, for severance or for any
other benefits; provided, however, in making such a determination, the
Administrator shall give the Participant an opportunity to present to the
Administrator evidence on Participant’s behalf that the provisions of this
paragraph 5.7(c) should not apply and, in the alternative, paragraph 5.7(a) or
5.7(b) shall apply; provided, further, however, that, for the purpose of this
paragraph 5.7(c), Termination shall be deemed to occur on the date when the
Company dispatches notice or advice to the Participant that such Participant is
Terminated.
 
5.8.
Limitations on Exercise.  The Administrator may specify a reasonable minimum
number of Shares that may be purchased on any exercise of an Option, provided,
that such minimum number will not prevent Participant from exercising the Option
for the full number of Shares for which the Option is then exercisable.

 

9

 

 

 
5.9.
Limitations on Incentive Stock Options.  The aggregate Fair Market Value (as
determined as of the date of grant) of Shares with respect to which an Incentive
Stock Option are exercisable for the first time by a Participant during any
calendar year (under the Plan or under any other incentive stock option plan of
the Company, and any Parent, Subsidiary and Affiliate of the Company) will not
exceed $100,000.  This $100,000 limitation shall be applied by taking Options
into account in the order in which granted.  An Incentive Stock Option shall be
deemed to be a Non-Qualified Stock Option to the extent that the foregoing
$100,000 limitation is exceeded.  In the event that the Code or the regulations
promulgated thereunder are amended after the effective date of the Plan to
provide for a different limit on the Fair Market Value of Shares permitted to be
subject to Incentive Stock Options, such different limit will be automatically
incorporated herein and will apply to any Options granted after the effective
date of such amendment.

 
5.10.
Modification, Extension or Renewal.  The Administrator may modify, extend or
renew any outstanding Option and authorize the grant of one or more new Options
in substitution therefor; provided that any such action may not, without the
written consent of a Participant, impair any of such Participant’s rights under
any Option previously granted.  Any outstanding Incentive Stock Option that is
modified, extended, renewed or otherwise altered will be treated in accordance
with Section 424(h) and other applicable provisions of the Code.

 
5.11.
No Disqualification.  Notwithstanding any other provision in the Plan, no term
of the Plan relating to an Incentive Stock Option will be interpreted, amended
or altered, nor will any discretion or authority granted under the Plan be
exercised, so as to disqualify the Plan under Section 422 of the Code or,
without the consent of the Participant affected, to disqualify any Incentive
Stock Option under Section 422 of the Code.

 
5.12.
Prohibition Against Transfer.  No Option may be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of, except by will or the laws of
descent and distribution or pursuant to a domestic relations order, and a
Participant’s Option shall be exercisable during such Participant’s lifetime
only by such Participant or such person receiving such Option pursuant to a
domestic relations order.

 
ARTICLE 6.  STOCK APPRECIATION RIGHTS.
 
6.1.           Grant of Stock Appreciation Rights.
 
(a)           The Administrator may grant Stock Appreciation Rights either
alone, or in conjunction with the grant of an Option, Performance Grant or other
Award, either at the time of grant or by amendment thereafter.  Each Award of
Stock Appreciation Rights granted under the Plan shall be evidenced by an
instrument in such form as the Administrator shall prescribe from time to time
in accordance with the Plan and shall comply with the following terms and
conditions, and with such other terms and conditions, including, but not limited
to, restrictions upon the Award of Stock Appreciation Rights or the Shares
issuable upon exercise thereof, as the Administrator shall establish.
(b)           The Administrator shall determine the number of Shares to be
subject to each Award of Stock Appreciation Rights.  The number of Shares
subject to an outstanding Award of Stock Appreciation Rights may be reduced on a
share-for-share or other appropriate basis, as determined by the Administrator,
to the extent that Shares under such Award of Stock Appreciation Rights are used
to calculate the cash, Shares, or other securities or property of the Company,
or other forms of payment, or any combination thereof, received pursuant to
exercise of an Option attached to such Award of Stock Appreciation Rights, or to
the extent that any other Award granted in conjunction with such Award of Stock
Appreciation Rights is paid.
 
6.2.
Prohibition Against Transfer.  No Award of Stock Appreciation Rights may be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of the descent and distribution or pursuant to a
domestic relations order, and Stock Appreciation Rights Awarded to a Participant
shall be exercisable during such Participant’s lifetime only by such Participant
or such person receiving such Option pursuant to a domestic relations
order.  Unless the Administrator determines otherwise, the Award of Stock

 

10

 

 

 
 
Appreciation Rights to a Participant shall not be exercisable for at least six
months after the date of grant, unless such Participant is Terminated before the
expiration of such six-month period by reason of such Participant’s Disability
or death.

 
6.3.
Exercise.  The Award of Stock Appreciation Rights shall not be exercisable:

 
(a)          in the case of any Award of Stock Appreciation Rights that are
attached to an Incentive Stock Option granted to a Ten Percent Employee, after
the expiration of five years from the date such Incentive Stock Option is
granted, and, in the case of any other Award of Stock Appreciation Rights, after
the expiration of ten years from the date of such Award.  Any Award of Stock
Appreciation Rights may be exercised during such period only at such time or
times and in such installments as the Administrator may establish;
(b)          unless the Option or other Award to which the Award of Stock
Appreciation Rights is attached is at the time exercisable; and
(c)          unless the Participant exercising the Award of Stock Appreciation
Rights has been, at all times during the period beginning with the date of the
grant thereof and ending on the date of such exercise, employed by or otherwise
performing services for the Company or any Parent, Subsidiary or Affiliate of
the Company, except that
(i)             in the case of any Award of Stock Appreciation Rights (other
than those attached to an Incentive Stock Option), if such Participant is
Terminated solely by reason of a period of Related Employment, the Participant
may, during such period of Related Employment, exercise the Award of Stock
Appreciation Rights as if such Participant had not been Terminated;
(ii)            if such Participant is Terminated by reason of such
Participant’s Disability or early, normal or deferred retirement under an
approved retirement program of the Company or any Parent, Subsidiary or
Affiliate of the Company (or such other plan or arrangement as may be approved
by the Administrator for this purpose) while holding an Award of Stock
Appreciation Rights which has not expired and has not been fully exercised, such
Participant may, at any time within three years (or such other period determined
by the Administrator) after the Termination Date (but in no event after the
Award of Stock Appreciation Rights has expired), exercise the Award of Stock
Appreciation Rights with respect to any Shares as to which such Participant
could have exercised the Award of Stock Appreciation Rights on the Termination
Date, or with respect to such greater number of Shares as determined by the
Administrator;
(iii)           if such Participant is Terminated for reasons other than Related
Employment, Disability, early, normal or deferred retirement or death while
holding an Award of Stock Appreciation Rights which has not expired and has not
been fully exercised, such person may exercise the Award of Stock Appreciation
Rights at any time during the period, if any, which the Administrator approves
(but in no event after the Award of Stock Appreciation Rights expires) following
such Participant’s Termination Date with respect to any Shares as to which such
Participant could have exercised the Award of Stock Appreciation Rights on such
Participant’s Termination Date or as otherwise permitted by the Administrator;
or
(iv)           if any Participant to whom an Award of Stock Appreciation Rights
has been granted shall die holding an Award of Stock Appreciation Rights which
has not expired and has not been fully exercised, such Participant’s executors,
administrators, heirs or distributees, as the case may be, may, at any time
within one year (or such other period determined by the Administrator) after the
date of death (but in no event after the Award of Stock Appreciation Rights has
expired), exercise the Award of Stock Appreciation Rights with respect to any
Shares as to which the decedent Participant could have exercised the Award of
Stock Appreciation Rights at the time of such death, or with respect to such
greater number of Shares as may be determined by the Administrator.
 
6.4.
Exercise.

 
(a)           An Award of Stock Appreciation Rights shall entitle the
Participant (or any person entitled to act under the provisions of clause (iv)
of Paragraph 6.3(c)) to either (i) exercise such Award and
 

11

 

 

 
receive payment in accordance with such Award or (ii) surrender unexercised the
Option (or other Award) to which the Stock Appreciation Rights is attached (or
any portion of such Option or other Award) to the Company and to receive from
the Company in exchange therefor, without payment to the Company, that number of
Shares having an aggregate value equal to the excess of the Fair Market Value of
one Share, at the time of such exercise, over the Exercise Price per share,
times the number of Shares subject to the Award or the Option (or other Award),
or portion thereof, which is so exercised or surrendered, as the case may
be.  The Administrator shall be entitled to elect to settle the obligation
arising out of the exercise of Stock Appreciation Rights by the payment of cash
or other securities or property of the Company, or other forms of payment, or
any combination thereof, as determined by the Administrator, equal to the
aggregate value of the Shares the Company would otherwise be obligated to
deliver.  Any such election by the Administrator shall be made as soon as
practicable after the receipt by the Company of written notice of the exercise
of such Stock Appreciation Rights.  The value of a Share, other securities or
property of the Company, or other forms of payment determined by the
Administrator for this purpose shall be the Fair Market Value of a Share on the
last business day next preceding the date of the election to exercise such Stock
Appreciation Rights, unless the Administrator determines otherwise and is set
forth in the Award Agreement with respect to such Stock Appreciation Rights.
(b)           An Award of Stock Appreciation Rights may provide that such Stock
Appreciation Rights shall be deemed to have been exercised at the close of
business on the business day preceding the expiration date of such Stock
Appreciation Rights or of the related Option (or other Award), or such other
date as specified by the Administrator, if at such time such Stock Appreciation
Rights has a positive value.  Such deemed exercise shall be settled or paid in
the same manner as a regular exercise thereof as provided in Paragraph 6.4(a).
 
6.5.
Fractional Shares.  No fractional shares may be delivered under this Article 6,
but, in lieu thereof, a cash or other adjustment shall be made as determined by
the Administrator.

 
ARTICLE 7.  RESTRICTED STOCK.
 
7.1.
Grant.  An Award of Restricted Stock is an offer by the Company to sell to an
Eligible Participant Shares that are subject to restrictions.  The Administrator
will determine to whom an offer will be made, the number of Shares the person
may purchase, the Exercise Price to be paid, the restrictions to which the
Shares will be subject, and all other terms and conditions of the Restricted
Stock Award, subject to the provisions of this Article 7.

 
7.2.
Form of Restricted Stock Award.  All purchases under an Award of Restricted
Stock will be evidenced by an Award Agreement that will be in such form (which
need not be the same for each Award of Restricted Stock or Participant) as the
Administrator will from time to time approve, and will comply with and be
subject to the terms and conditions of the Plan.  The offer of Restricted Stock
will be accepted by the Participant’s execution and delivery of the Award
Agreement evidencing the offer to purchase the Restricted Stock and full payment
for the Shares to the Company within 30 days from the date such Award Agreement
is tendered to such Eligible Participant.  If such Eligible Participant does not
execute and deliver such Award Agreement along with full payment for the Shares
to the Company within such 30 day period, then such offer will terminate, unless
otherwise determined by the Administrator.

 
7.3.
Purchase Price.  The Exercise Price of Shares sold pursuant to an Award of
Restricted Stock will be determined by the Administrator on the date such Award
is granted, except in the case of a sale to a Ten Percent Shareholder, in which
case the Exercise Price will be 100% of the per share Fair Market Value on the
date such Award is granted of the Shares subject to the Award.  Payment of the
Exercise Price may be made in accordance with Article 10 of the Plan.

 
7.4.
Terms of Restricted Stock Awards.  Each Award of Restricted Stock shall be
subject to such restrictions as the Administrator may impose.  These
restrictions may be based upon completion of a specified number of years of
service with the Company or upon completion of the performance goals as set out
in advance in the

 

12

 

 

 
Participant’s individual Award Agreement.  Awards of Restricted Stock may vary
from Participant to Participant and between groups of Participants.  Prior to
the grant of an Award of Restricted Stock, the Administrator shall:
 
(a)           determine the nature, length and starting date of any performance
period for the Restricted Stock Award;
(b)           select from among the performance factors to be used to measure
performance goals, if any; and
(c)           determine the number of Shares that may be awarded to the
Participant.
 
Prior to the payment of any Restricted Stock pursuant to an Award, the
Administrator shall determine the extent to which such Restricted Stock Award
has been earned.  Performance periods may overlap and Participants may
participate simultaneously with respect to Restricted Stock Awards that are
subject to different performance periods and having different performance goals
and other criteria.
 
7.5.
Termination During Performance Period.  If a Participant is Terminated during a
performance period with respect to any Award of Restricted Stock for any reason,
then such Participant will be entitled to payment (whether in Shares, cash or
otherwise) with respect to the Restricted Stock Award only to the extent earned
as of the date of Termination in accordance with the Award Agreement with
respect to such Restricted Stock, unless the terms of such Award Agreement
provide otherwise or the Administrator determines otherwise.

 
ARTICLE 8.  PERFORMANCE GRANTS.
 
8.1.
Award.  The Award of a Performance Grant to a Participant will entitle such
Participant to receive a specified amount (the “Performance Grant Actual Value”)
as determined by the Administrator; provided that the terms and conditions
specified in the Plan and in the Award of such Performance Grant are
satisfied.  Each Award of a Performance Grant shall be subject to the terms and
conditions set forth in this Article 8 and such other terms and conditions,
including, but not limited to, restrictions upon any cash, Shares, other
securities or property of the Company, or other forms of payment, or any
combination thereof, issued in respect of the Performance Grant, as the
Administrator shall establish, shall be embodied in an Award Agreement in such
form and substance as is approved by the Administrator.

 
8.2.
Terms.  The Administrator shall determine the value or range of values of a
Performance Grant to be awarded to each Participant selected for an Award of a
Performance Grant and whether or not such Performance Grant is granted in
conjunction with an Award of Options, Stock Appreciation Rights, Restricted
Stock or other type of Award, or any combination thereof, under the Plan (which
may include, but need not be limited to, deferred Awards) concurrently or
subsequently granted to such Participant (the “Associated Award”).  As
determined by the Administrator, the maximum value of each Performance Grant
(the “Maximum Value”) shall be:

 
(a)           an amount fixed by the Administrator at the time the award is made
or amended thereafter;
(b)           an amount which varies from time to time based in whole or in part
on the then current Fair Market Value of a Share, other securities or property
of the Company, or other securities or property, or any combination thereof; or
(c)           an amount that is determinable from criteria specified by the
Administrator.
 
Performance Grants may be issued in different classes or series having different
names, terms and conditions.  In the case of a Performance Grant awarded in
conjunction with an Associated Award, the Performance Grant may be reduced on an
appropriate basis to the extent that the Associated Award has been exercised,
paid to or otherwise received by the participant, as determined by the
Administrator.
 

13

 

 

 
8.3.
Award Period.  The award period (“Performance Grant Award Period”) in respect of
any Performance Grant shall be a period determined by the Administrator.  At the
time each Performance Grant is made, the Administrator shall establish
performance objectives to be attained within the Performance Grant Award Period
as the means of determining the Performance Grant Actual Value of such
Performance Grant.  The performance objectives shall be based on such measure or
measures of performance, which may include, but need not be limited to, the
performance of the Participant, the Company, one or more Subsidiary, Parent or
Affiliate of the Company, or one or more of divisions or units thereof, or any
combination of the foregoing, as the Administrator shall determine, and may be
applied on an absolute basis or be relative to industry or other indices, or any
combination thereof.  Each Performance Grant Actual Value of a Performance Grant
shall be equal to the Performance Grant Maximum Value of such Performance grant
only if the performance objectives are attained in full, but the Administrator
shall specify the manner in which the Performance Grant Actual Value shall be
determined if the performance objectives are met in part.  Such performance
measures, the Performance Grant Actual Value or the Performance Grant Maximum
Value, or any combination thereof, may be adjusted in any manner by the
Administrator at any time and from time to time during or as soon as practicable
after the Performance Grant Award Period, if it determines that such performance
measures, the Performance Grant Actual Value or the Performance Grant Maximum
Value, or any combination thereof, are not appropriate under the circumstances.

 
8.4.
Termination.  The rights of a Participant in Performance Grants awarded to such
Participant shall be provisional and may be canceled or paid in whole or in
part, all as determined by the Administrator, if such Participant’s continuous
employment or performance of services for the Company, any Parent, Subsidiary
and Affiliate of the Company shall terminate for any reason prior to the end of
the Performance Grant Award Period, except solely by reason of a period of
Related Employment.

 
8.5.
Determination of Performance Grant Actual Values.  The Committee shall determine
whether the conditions of Sections 8.2 or 8.3 have been met and, if so, shall
ascertain the Performance Grant Actual Value of Performance Grants.  If a
Performance Grant has no Performance Grant Actual Value, the Award of such
Performance Grant shall be deemed to have been canceled and the Associated
Award, if any, may be canceled or permitted to continue in effect in accordance
with such Associated Award’s terms.  If a Performance Grant has a Performance
Grant Actual Value and:

 
(a)           was not awarded in conjunction with an Associated Award, the
Administrator shall cause an amount equal to the Performance Grant Actual Value
of such Performance Grant to be paid to the Participant or the Participant’s
beneficiary as provided below; or
(b)           was awarded in conjunction with an Associated Award, the
Administrator shall determine, in accordance with criteria specified by the
Administrator, whether to (i) to cancel such Performance Grant, in which event
no amount in respect thereof shall be paid to the Participant or the
Participant’s beneficiary, and the Associated Award may be permitted to continue
in effect in accordance with the Associated Award’s terms, (ii) pay the
Performance Grant Actual Value to the Participant or the Participant’s
beneficiary as provided below, in which event such Associated Award may be
canceled, or (iii) pay to the Participant or the Participant’s beneficiary as
provided below, the Performance Grant Actual Value of only a portion of such
Performance Grant, in which case a complementary portion of the Associated Award
may be permitted to continue in effect in accordance with its terms or be
canceled, as determined by the Administrator.
 
Such determination by the Administrator shall be made as promptly as practicable
following the end of the Performance Grant Award Period or upon the earlier
termination of employment or performance of services, or at such other time or
times as the Administrator shall determine, and shall be made pursuant to
criteria specified by the Administrator.
 
8.6.
Payment.  Payment of any amount in respect of the Performance Grants which the
Administrator determines to pay as provided in this Article 8 shall be made by
the Company as promptly as practicable after the end of the Performance Grant
Award Period or at such other time or times as the Administrator shall
determine, and may be made in cash, Shares, other securities or property of the
Company, or other forms of payment,

 

14

 

 

 
 
or any combination thereof or in such other manner, as determined by the
Administrator.  Notwithstanding anything in this Article 8 to the contrary, the
Administrator may determine and pay out a Performance Grant Actual Value of a
Performance Grant at any time during the Performance Grant Award Period.

 
ARTICLE 9.  STOCK BONUSES.

 
9.1.
Awards of Stock Bonuses.  A Stock Bonus is an Award of Shares (which may consist
of Restricted Stock) for services rendered to the Company or any Parent,
Subsidiary or Affiliate of the Company.  A Stock Bonus may be awarded for
services previously rendered to the Company, or any Parent, Subsidiary or
Affiliate of the Company, pursuant to an Award Agreement that will be in such
form (which need not be the same for each Participant) as the Administrator will
from time to time approve, and will comply with and be subject to the terms and
conditions of the Plan.  A Stock Bonus may be awarded upon satisfaction of such
performance goals as are set out in advance in the Participant’s individual
Award Agreement that will be in such form (which need not be the same for each
Participant) as the Administrator will from time to time approve, and will
comply with and be subject to the terms and conditions of the Plan.  Stock
Bonuses may vary from Participant to Participant and between groups of
Participants, and may be based upon the achievement of the Company, any
Parent,  Subsidiary or Affiliate of the Company and/or individual performance
factors or upon such other criteria as the Administrator may determine.

 
9.2.
Terms of Stock Bonuses.  The Administrator will determine the number of Shares
to be awarded to the Participant.  If the Stock Bonus is being earned upon the
satisfaction of performance goals set forth in an Award Agreement, then the
Administrator will:

(a)           determine the nature, length and starting date of any performance
period for each Stock Bonus;
(b)           select from among the performance factors to be used to measure
the performance, if any; and
(c)           determine the number of Shares that may be awarded to the
Participant.
 
Prior to the payment of any Stock Bonus, the Administrator shall determine the
extent to which such Stock Bonuses have been earned.  Performance periods may
overlap and Participants may participate simultaneously with respect to Stock
Bonuses that are subject to different performance periods and different
performance goals and other criteria.  The number of Shares may be fixed or may
vary in accordance with such performance goals and criteria as may be determined
by the Administrator.  The Administrator may adjust the performance goals
applicable to the Stock Bonuses to take into account changes in law and
accounting or tax rules and to make such adjustments as the Administrator deems
necessary or appropriate to reflect the impact of extraordinary or unusual
items, events or circumstances to avoid windfalls or hardships.
 
9.3.
Form of Payment.  The earned portion of a Stock Bonus shall be paid currently or
on a deferred basis with such interest or dividend equivalent, if any, as the
Administrator may determine.  Payment may be made in the form of cash or whole
Shares or a combination thereof, either in a lump sum payment or in
installments, all as the Administrator will determine.

 
ARTICLE 10.  PAYMENT FOR SHARE PURCHASES.
 
10.1.
Payment.  Payment for Shares purchased pursuant to this Plan may be made in cash
(by check) or, where expressly approved for the Participant by the Administrator
and where permitted by law:

 
(a)           by cancellation of indebtedness of the Company to the Participant;
(b)           by surrender of shares of Common Stock that either (i) have been
owned by the Participant for more than six months and have been paid for within
the meaning of Rule 144 promulgated under the Securities Act (and, if such
shares were purchased from the Company by use of a promissory note,
 

15

 

 

 
such note has been fully paid with respect to such shares) or (ii) were obtained
by Participant in the public market;
(c)           by tender of a full recourse promissory note having such terms as
may be approved by the Administrator and bearing interest at a rate sufficient
to avoid imputation of income under Sections 483 and 1274 of the Code; provided,
however, that Participants who are not employees or directors of the Company
will not be entitled to purchase Shares with a promissory note unless the note
is secured by collateral other than the Shares satisfactory to the
Administrator;
(d)           by waiver of compensation due or accrued to the Participant for
services rendered;
(e)           with respect only to purchases upon exercise of an Option, and
provided that a public market for the Company’s stock exists, (i) through a
“same day sale” commitment from the Participant and a broker-dealer that is a
member of FINRA whereby the Participant irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased to pay for the Exercise
Price, and whereby such broker-dealer irrevocably commits upon receipt of such
Shares to forward the Exercise Price directly to the Company, or (ii) through a
“margin” commitment from the Participant and such broker-dealer whereby the
Participant irrevocably elects to exercise the Option and to pledge the Shares
so purchased to such broker-dealer in a margin account as security for a loan
from such broker-dealer in the amount of the Exercise Price, and whereby such
broker-dealer irrevocably commits upon receipt of such Shares to forward the
Exercise Price directly to the Company;
(f)           except with respect to Incentive Stock Options or where otherwise
prohibited by applicable law and, in all cases, provided that a public market
for the Company’s stock exists, by “cashless exercise,” whereby the holder is
credited with the increased market value of the Award and receives the net
number of shares of Common Stock after such credit is applied against the
aggregate consideration due in connection with the exercise of the Award; or
(g)           by any combination of the foregoing.
 
10.2.
Loan Guarantees.  The Company, in its sole discretion, may assist a Participant
in paying for Shares purchased under the Plan by authorizing a guarantee by the
Company of a third-party loan to the Participant.

 
ARTICLE 11.  DEFERRAL OF COMPENSATION.
 
11.1.
Deferral of Compensation.  The Administrator shall determine whether or not an
Award to a Participant shall be made in conjunction with deferral of such
Participant’s salary, bonus or other compensation, or any combination thereof,
and whether or not such deferred amounts may be:

 
(a)           forfeited to the Company or to other Participants, or any
combination thereof, under certain circumstances (which may include, but need
not be limited to, certain types of Termination of employment or performance of
services for the Company, or any Parent, Subsidiary or Affiliate of the
Company);
(b)           subject to increase or decrease in value based upon the attainment
of or failure to attain, respectively, certain performance measures; and/or
(c)           credited with income equivalents (which may include, but need not
be limited to, interest, dividends or other rates of return) until the date or
dates of payment of such Award, if any.
 
ARTICLE 12.  DEFERRED PAYMENT OF AWARDS.
 
12.1.
Deferred Payment of Awards.  The Administrator may specify that the payment of
all or any portion of cash, Shares, other securities or property of the Company,
or any other form of payment, or any combination thereof, under an Award shall
be deferred until a later date.  Deferrals shall be for such periods or until
the occurrence of such events, and upon such terms, as the Administrator shall
determine.  Deferred payments of Awards may be made by undertaking to make
payment in the future based upon the performance of certain investment
equivalents (which may include, but need not be limited to, government
securities,

 

16

 

 

 
 
Shares, other securities, property or consideration, or any combination
thereof), together with such additional amounts of income equivalents (which may
be compounded and may include, but need not be limited to, interest, dividends
or other rates of return, or any combination thereof) as may accrue thereon
until the date or dates of payment, such investment equivalents and such
additional amounts of income equivalents to be determined by the Administrator.

 
ARTICLE 13.  AMENDMENT OR SUBSTITUTION OF AWARDS UNDER THE PLAN.

 
13.1.
Amendment or Substitution of Awards Under the Plan.  The terms of any
outstanding Award under the Plan may be amended from time to time by the
Administrator in any manner that the Administrator deems appropriate (including,
but not limited to, acceleration of the date of exercise of any Award and/or
payments thereunder, or reduction of the Exercise Price of an Award); provided,
however, that no such amendment shall adversely affect in a material manner any
right of a Participant under such Award without the Participant’s written
consent.  The Administrator may permit or require holders of Awards to surrender
outstanding Awards as a condition precedent to the grant of new Awards under the
Plan.

 
ARTICLE 14.  DESIGNATION OF BENEFICIARY BY PARTICIPANT.

 
14.1.
Designation of Beneficiary by Participant.  A Participant may designate one or
more beneficiaries to receive any rights and payments to which such Participant
may be entitled in respect of any Award in the event of such Participant’s
death.  Such designation shall be on a written form acceptable to and filed with
the Administrator.  The Administrator shall have the right to review and approve
beneficiary designations.  A Participant may change the Participant’s
beneficiary(ies) from time to time in the same manner as the original
designation, unless such Participant has made an irrevocable designation.  Any
designation of beneficiary under the Plan (to the extent it is valid and
enforceable under applicable law) shall be controlling over any other
disposition, testamentary or otherwise, as determined by the Administrator.  If
no designated beneficiary survives the Participant and is living on the date on
which any right or amount becomes payable to such Participant’s
beneficiary(ies), such payment will be made to the legal representatives of the
Participant’s estate, and the term “beneficiary” as used in the Plan shall be
deemed to include such person or persons.  If there is any question as to the
legal right of any beneficiary to receive a distribution under the Plan, the
Administrator may determine that the amount in question be paid to the legal
representatives of the estate of the Participant, in which event the Company,
the Administrator, the Board and the Committee and the members thereof will have
no further liability to any person or entity with respect to such amount.

 
ARTICLE 15.  CHANGE IN CONTROL.

 
15.1.
Effect of a Change in Control.  An Award Agreement may provide that, upon a
Change in Control, all or any portion of the Award shall automatically become
immediately vested and exercisable, that restrictions relating to the Award
shall lapse or that the Award shall become immediately payable.

 
15.2.
Change of Control.  For this purpose, a Change in Control shall be deemed to
occur when and only when any of the following events first occurs:

 
(a)           any person who is not currently a shareholder of the Company (or
does not currently have the right to acquire pursuant to any agreement, or upon
exercise of conversion rights, warrants, options or otherwise, securities of the
Company) becomes the beneficial owner, directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company’s then outstanding voting securities;
(b)           members of the Incumbent Board cease to constitute a majority of
the Board without the approval of the remaining members of the Incumbent Board;
or
 

17

 

 

 
(c)           any merger (other than a merger where the Company is the survivor
and there is no accompanying Change in Control under clauses (a) or (b) of this
Section 15.2), consolidation, liquidation or dissolution of the Company, or the
sale of all or substantially all of the assets of the Company.
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to clause (a) of this Section 15.2 solely because 50% or more of the
combined voting power of the Company’s outstanding securities is acquired by one
or more employee benefit plans maintained by the Company or by any other
employer, the majority interest in which is held, directly or indirectly, by the
Company.  For purposes of this Article 15, the terms “person” and “beneficial
owner” shall have the meaning set forth in Sections 3(a) and 13(d) of the
Exchange Act, and in the regulations promulgated thereunder.
 
15.3
Tyme Merger.  Notwithstanding anything to the contrary contained in this Plan,
for the purposes of determining whether a Change of Control has occurred, the
Tyme Merger and all issuances and surrenders or Common Stock, elections of
directors and other effects of the Tyme Merger, shall be disregarded.

 
ARTICLE 16.  PLAN AMENDMENT OR SUSPENSION.
 
16.1.
Plan Amendment or Suspension.  The Plan may be amended or suspended in whole or
in part at any time and from time to time by the Board, but no amendment shall
be effective unless and until the same is approved by shareholders of the
Company where the failure to obtain such approval would adversely affect the
compliance of the Plan with Sections 162 and 422 of the Code, Rule 16b-3 and/or
with any other applicable law, rule or regulation.  No amendment of the Plan
shall adversely affect in a material manner any right of any Participant with
respect to any Award theretofore granted without such Participant’s written
consent.

 
ARTICLE 17.  PLAN TERMINATION.

 
17.1.
Method of Plan Termination.  The Plan shall terminate upon the earlier of the
following dates or events to occur:

 
(a)           upon the adoption of a resolution of the Board terminating the
Plan; or
(b)            March 5, 2025.
 
17.2.
Effect of Termination on Outstanding Awards.  No termination of the Plan shall
materially alter or impair any of the rights or obligations of any person,
without such person’s consent, under any Award theretofore granted under the
Plan, except that subsequent to termination of the Plan, the Administrator may
make amendments permitted under Article 13.

 
ARTICLE 18.  STOCKHOLDER APPROVAL.
 
18.1.
Stockholder Approval.  The Plan shall be submitted to the stockholders of the
Company for their approval either by vote at a meeting of the stockholders of
the Company to be duly held on or before March 5, 2015, or by written consent of
holders of a majority of the outstanding voting securities of the Company dated
on or before March 5, 2015.

 
18.2.
Effectiveness of Plan Prior to Stockholder Approval.  The Plan shall not be
effective and no Award shall be made hereunder unless and until the Plan has
been approved by the stockholders of the Company as provided in Section
18.1.  The stockholders shall be deemed to have approved and adopted the Plan
only if it is approved in a manner permitted by the laws of the State of
Delaware and any applicable federal securities laws.

 

18

 

 

 
ARTICLE 19.  TRANSFERABILITY.
 
19.1.
Transferability.  Except as may be approved by the Administrator where such
approval shall not adversely affect compliance of the Plan with Sections 162 and
422 of the Code and/or Rule 16b-3, a Participant’s rights and interest under the
Plan may not be assigned or transferred, hypothecated or encumbered in whole or
in part either directly or by operation of law or otherwise (except in the event
of a Participant’s death) including, but not by way of limitation, execution,
levy, garnishment, attachment, pledge, bankruptcy or in any other manner;
provided, however, except as may be approved by the Administrator, that any
Option or similar right (including, but not limited to, a Stock Appreciation
Right) offered pursuant to the Plan shall not be transferable other than by will
or the laws of descent or pursuant to a domestic relations order and shall be
exercisable during the Participant’s lifetime only by such Participant or such
person receiving such Option or similar right pursuant to a domestic relations
order.

 
ARTICLE 20.  PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.
 
20.1.
Voting and Dividends.  No Participant will have any of the rights of a
shareholder with respect to any Shares subject to or issued pursuant to the Plan
until such Shares are issued to the Participant.  After Shares are issued to the
Participant, the Participant will be a shareholder and have all the rights of a
shareholder with respect to such Shares, including the right to vote and receive
all dividends or other distributions made or paid with respect to such Shares;
provided, however, that if such Shares are Restricted Stock, then any new,
additional or different securities the Participant may become entitled to
receive with respect to such Shares by virtue of a stock dividend, stock split
or any other change in the corporate or capital structure of the Company will be
subject to the same restrictions as the Restricted Stock; provided, however,
further, that the Participant will have no right to retain such stock dividends
or stock distributions with respect to Restricted Stock that is repurchased at
the Participant’s Exercise Price in accordance with an Award Agreement with
respect to such Restricted Stock.

 
20.2.
Financial Statements.  The Company will provide financial statements to each
Participant prior to such Participant’s purchase of Shares under the Plan, and
to each Participant annually during the period such Participant has Awards
outstanding; provided, however, that the Company will not be required to provide
such financial statements to Participants whose services in connection with the
Company assure them access to equivalent information.

 
20.3.
Restrictions on Shares.  At the discretion of the Administrator, the Company may
reserve to itself and/or its assignee(s) in the Award Agreement a right to
repurchase a portion of or all Shares issued pursuant to such Award Agreement
and held by a Participant following such Participant’s Termination at any time
within 90 days after the later of Participant’s Termination Date or the date
Participant purchases Shares under the Plan, for cash and/or cancellation of
purchase money indebtedness, at the Participant’s Exercise Price or such other
price as the Administrator may determine at the time of the grant of the Award.

 
ARTICLE 21.  CERTIFICATES.
 
21.1.
Certificates.  All Shares or other securities delivered under this Plan will be
subject to such stock transfer orders, legends and other restrictions as the
Administrator may deem necessary or advisable, including restrictions under any
applicable federal, state or foreign securities law, or any rules, regulations
and other requirements promulgated under such laws or any stock exchange or
automated quotation system upon which the Shares may be listed or quoted and
each stock certificate evidencing such Shares and other certificates shall be
appropriately legended.

 

19

 

 

 
ARTICLE 22.  DEPOSIT OF SHARES; ESCROW.
 
22.1.
Deposit of Shares; Escrow.  To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all stock
certificates evidencing Shares, together with stock powers or other instruments
of transfer approved by the Administrator, appropriately endorsed in blank, with
the Company or an agent designated by the Company to hold in escrow until such
restrictions have lapsed or terminated, and the Administrator may cause a legend
or legends referencing such restrictions to be placed on the certificates.  Any
Participant who is permitted to execute a promissory note as partial or full
consideration for the purchase of Shares under the Plan will be required to
pledge and deposit with the Company all or part of the Shares so purchased as
collateral to secure the payment of Participant’s obligation to the Company
under the promissory note; provided, however, that the Administrator may require
or accept other or additional forms of collateral to secure the payment of such
obligation and, in any event, the Company will have full recourse against the
Participant under the promissory note notwithstanding any pledge of the
Participant’s Shares or other collateral.  In connection with any pledge of the
Shares, Participant will be required to execute and deliver a written pledge
agreement in such form as the Administrator may from time to time approve.  The
Shares purchased with the promissory note may be released from the pledge on a
pro rata basis as the promissory note is paid.

 
ARTICLE 23.  EXCHANGE AND BUYOUT OF AWARDS.
 
23.1.
Exchange.  The Administrator may, at any time or from time to time, authorize
the Company, with the consent of the respective Participants, to issue new
Awards in exchange for the surrender and cancellation of any or all outstanding
Awards.

 
23.2.
Buyout of Awards.  The Administrator may, at any time or from time to time,
authorize the Company to buy from a Participant an Award previously granted with
payment in cash, Shares (including Restricted Stock) or other consideration,
based on such terms and conditions as the Administrator and the Participant may
agree.

 
ARTICLE 24.  SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.
 
24.1.
Compliance with Applicable Laws.  An Award will not be effective unless such
Award is made in compliance with all applicable federal and state securities
laws, rules and regulations of any governmental body, and the requirements of
any stock exchange or automated quotation system upon which the Shares may then
be listed or quoted, as they are in effect on the date of grant of the Award and
also on the date of exercise or other issuance. Notwithstanding any other
provision in this Plan, the Company will have no obligation to issue or deliver
stock certificates for Shares under this Plan prior to:

 
(a)           obtaining any approvals from governmental agencies that the
Administrator determines are necessary or advisable; and/or
(b)           completion of any registration or other qualification of such
Shares under any state or federal law or ruling of any governmental body that
the Administrator determines to be necessary or advisable.
 
24.2.
No Obligation to Register Shares or Awards.  The Company will be under no
obligation to register the Shares under the Securities Act or to effect
compliance with the registration, qualification or listing requirements of any
state securities laws, stock exchange or automated quotation system, and the
Company will have no liability for any inability or failure to do so.

 

20

 

 

 
ARTICLE 25.  NO RIGHT TO EMPLOYMENT OR CONTINUATION OF RELATIONSHIP.
 
25.1.
No Right to Employment or Continuation of Relationship.  Nothing in this Plan or
any Award granted under the Plan will confer or be deemed to confer on any
Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Parent, Subsidiary or Affiliate of the
Company or limit in any way the right of the Company or any Parent, Subsidiary
or Affiliate of the Company to terminate Participant’s employment or other
relationship at any time, with or without cause.

 
ARTICLE 26.  NON-EXCLUSIVITY OF THE PLAN.
 
26.1.
Non-Exclusivity of the Plan.  Neither the adoption of the Plan by the Board, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board or the Committee to adopt such additional compensation
arrangements as the Board may deem desirable, including, without limitation, the
granting of stock options and bonuses otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 
ARTICLE 27.  MISCELLANEOUS PROVISIONS.
 
27.1.
No Rights Unless Specifically Granted.  No Eligible Participant, employee or
other person shall have any claim or right to be granted an Award under the Plan
under any contract, agreement or otherwise.  Determinations made by the
Administrator under the Plan need not be uniform and may be made selectively
among Eligible Participants under the Plan, whether or not such Eligible
Participants are similarly situated.

 
27.2.
No Rights Until Written Evidence Delivered.  No Participant or other person
shall have any right with respect to the Plan, the Shares reserved for issuance
under the Plan or in any Award, contingent or otherwise, until written evidence
of the Award, in the form of an Award Agreement, shall have been delivered to
the recipient and all the terms, conditions and provisions of the Plan and the
Award applicable to such recipient (and each person claiming under or through
such recipient) have been met.

 
27.3.
Compliance with Applicable Law.  No Shares, other Company securities or
property, other securities or property, or other forms of payment shall be
issued hereunder with respect to any Award unless counsel for the Company shall
be satisfied that such issuance will be in compliance with applicable federal,
state, local and foreign legal, securities exchange and other applicable
requirements.

 
27.4.
Compliance with Rule 16b-3.  It is the intent of the Company that the Plan
comply in all respects with Rule 16b-3 under the Exchange Act, that any
ambiguities or inconsistencies in construction of the Plan be interpreted to
give effect to such intention and that if any provision of the Plan is found not
to be in compliance with Rule 16b-3, such provision shall be deemed null and
void to the extent required to permit the Plan to comply with Rule 16b-3.

 
27.5.
Right to Withhold Payments.  The Company and any Parent, Subsidiary and
Affiliate of the Company shall have the right to deduct from any payment made
under the Plan, any federal, state, local or foreign income or other taxes
required by law to be withheld with respect to such payment.  It shall be a
condition to the obligation of the Company to issue Shares, other securities or
property of the Company, other securities or property, or other forms of
payment, or any combination thereof, upon exercise, settlement or payment of any
Award under the Plan, that the Participant (or any beneficiary or person
entitled to act) pay to the Company, upon its demand, such amount as may be
requested by the Company for the purpose of satisfying any liability to withhold
federal, state, local or foreign income or other taxes.  If the amount requested
is not paid, the Company may refuse to issue Shares, other securities or
property of the Company, other securities or property, or other forms of
payment, or any combination thereof.  Notwithstanding anything in the Plan to
the contrary, the Administrator may permit a Participant (or any beneficiary or
person entitled to act) to elect to pay a portion or all of the amount requested
by the Company for such taxes with respect to such Award, at such time and in
such manner as the Administrator shall deem to be appropriate, including, but
not limited to, by authorizing the Company to withhold, or agreeing to surrender
to the Company on or

 

21

 

 

 

  about the date such tax liability is determinable, Shares, other securities or
property of the Company, other securities or property, or other forms of
payment, or any combination thereof, owned by such person or a portion of such
forms of payment that would otherwise be distributed, or have been distributed,
as the case may be, pursuant to such Award to such person, having a fair market
value equal to the amount of such taxes.

 
27.6.
Expenses of Administration.  The expenses of the Plan shall be borne by the
Company.  However, if an Award is made to an individual employed by or
performing services for a Parent, Subsidiary or Affiliate of the Company:

 
(a)           if such Award results in payment of cash to the Participant, such
Parent, Subsidiary or Affiliate shall pay to the Company an amount equal to such
cash payment unless the Administrator shall otherwise determine;
(b)           if the Award results in the issuance by the Company to the
Participant of Shares, other securities or property of the Company, other
securities or property, or other forms of payment, or any combination thereof,
such Parent, Subsidiary or Affiliate of the Company shall, unless the
Administrator shall otherwise determine, pay to the Company an amount equal to
the fair market value thereof, as determined by the Administrator, on the date
such Shares, other securities or property of the Company, other securities or
property, or other forms of payment, or any combination thereof, are issued (or,
in the case of the issuance of Restricted Stock or of Shares, other securities
or property of the Company, or other securities or property, or other forms of
payment subject to transfer and forfeiture conditions, equal to the fair market
value thereof on the date on which they are no longer subject to such applicable
restrictions), minus the amount, if any, received by the Company in respect of
the purchase of such Shares, other securities or property of the Company, other
securities or property or other forms of payment, or any combination thereof,
all as the Administrator shall determine; and
(c)           the foregoing obligations of any such Parent, Subsidiary or
Affiliate of the Company shall survive and remain in effect and binding on such
entity even if its status as a Parent, Subsidiary or Affiliate of the Company
should subsequently cease, except as otherwise agreed by the Company and such
Parent, Subsidiary or Affiliate.
 
27.7.
Unfunded Plan.  The Plan shall be unfunded.  The Company shall not be required
to establish any special or separate fund or to make any other segregation of
assets to assure the payment of any Award under the Plan, and rights to the
payment of Awards shall be no greater than the rights of the Company’s general
creditors.

 
27.8.
Acceptance of Award Deemed Consent.  By accepting any Award or other benefit
under the Plan, each Participant and each person claiming under or through such
Participant shall be conclusively deemed to have indicated such Participant’s
(or other person’s) acceptance and ratification of, and consent to, any action
taken by the Company,  Administrator, Board or Committee or their respective
delegates under the Plan.

 
27.9.
Fair Market Value Determined By the Administrator.  Fair market value in
relation to other securities or property of the Company, other securities or
property or other forms of payment of Awards under the Plan, or any combination
thereof, as of any specific time, shall mean such value as determined by the
Administrator in accordance with the Plan and applicable law.

 
27.10.
Use of Terms.  For the purposes of the Plan, in the use of any term, the
singular includes the plural and the plural includes the singular wherever
appropriate.

 
27.11.
Filing of Reports.  The appropriate officers of the Company shall cause to be
filed any reports, returns or other information regarding Awards hereunder or
any Shares issued pursuant hereto as may be required by Section 13 or 15(d) of
the Exchange Act (or any successor provision) or any other applicable statute,
rule or regulation.

 

22

 

 

 
27.12.
Validity; Construction; Interpretation.  The validity, construction,
interpretation, administration and effect of the Plan, and of its rules and
regulations, and rights relating to the Plan and Award Agreements and to Awards
granted under the Plan, shall be governed by the substantive laws, but not the
choice of law rules, of the State of Delaware.

 

23

 